Appeal by the defendant from two judgments of the Supreme Court, Queens County (Kohn, J.), both rendered June 25, 1987, convicting him of burglary in the second degree under indictment No. 3577/86, upon a jury verdict, and attempted burglary in the second degree under indictment No. 1101/87, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant was not deprived of a fair trial on indictment No. 3577/86 by misconduct on the part of the prosecutor during summation. Although the prosecutor may have improperly referred to the defense counsel, inter alia, as red faced from his inability to cast doubt on the People’s case, the court’s immediate curative instructions were sufficient to dispel whatever prejudicial effect those remarks may have had (see, People v Jalah, 107 AD2d 762). Moreover, since the defendant did not request additional instructions or seek a mistrial, the court must be deemed to have cured the error to the defendant’s satisfaction (see, People v Allen, 135 AD2d 823; People v Jalah, supra). The error in any event was harmless since we find the evidence of defendant’s guilt was overwhelming (see, People v Crimmins, 36 NY2d 230).
We also find that under the circumstances, the sentences imposed were appropriate and we see no reason to disturb them (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Sullivan, Harwood and Miller, JJ., concur.